Citation Nr: 0328658	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 1986 rating decision, which denied service connection 
for residuals of a low back injury.

2.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for degenerative 
disc disease of the lumbar spine, L4-L5 and L5-S1, with 
radiculopathy and spondylosis and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the veteran was 
not entitled to an earlier effective date for the grant of 
service connection for degenerative disc disease of the 
lumbar spine, L4-L5 and L5-S1, with radiculopathy and 
spondylosis and degenerative joint disease, to include on the 
basis that there was clear and unmistakable error in the 
August 1986 rating decision.

The RO has adjudicated the veteran's claim for an earlier 
effective date as one issue.  The Board finds that the 
veteran's claim that there was clear and unmistakable error 
in the August 1986 rating decision can be separated from the 
claim of entitlement to an effective date earlier than June 
30, 2000, for the grant of service connection.  The claim of 
entitlement to an effective date earlier than June 30, 2000, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine, L4-L5 and L5-S1, with 
radiculopathy and spondylosis and degenerative joint disease 
is addressed in the remand portion of this decision.


FINDING OF FACT

The August 1986 rating decision, which denied service 
connection for residuals of a low back injury, was 
supportable.


CONCLUSION OF LAW

The August 1986 rating decision, which denied service 
connection for residuals of a low back injury, did not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  While the Board is remanding the claim for 
an earlier effective date for the grant of service connection 
for the low back disorder in order for the RO to fulfill VA's 
duty to assist under the VCAA, it finds that the claim for 
clear and unmistakable error can be adjudicated at this time 
since the VCAA does not apply to a claim for clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).

The veteran asserts that clear and unmistakable error exists 
in the August 1986 rating decision, which denied service 
connection for residuals of a low back injury.  Specifically, 
he argues that VA failed to conduct the additional testing 
that a doctor had recommended be done and that had the 
additional testing been done, he would have been granted 
service connection for the low back disorder at the time of 
the August 1986 rating decision.  

A description of the relevant evidence of record at the time 
of the August 1986 rating decision follows.

The service medical records show that in May 1967, the 
veteran twisted his back while working.  Physical examination 
revealed muscle spasm in the right lumbar paraspinal muscles.  
The veteran had normal lower extremity strength bilaterally.  
Deep tendon reflexes were 3+ bilaterally, and straight leg 
raising was negative.  The impression was back sprain.

In January 1969, the veteran was seen with complaints of back 
pain.  The examiner stated that there was tenderness to 
pressure over the spinous processes of L4-L5 and in the 
paravertebral musculature bilaterally.  It was recommended 
that the veteran apply "most heat to the lumbar area."  
Later that month, the veteran reported having no pain.

The July 1971 separation examination shows that clinical 
evaluation of the spine and other musculoskeletal system was 
normal.  In a report of medical history completed by the 
veteran at that time, he denied having "back trouble of any 
kind."

On March 4, 1986, the veteran submitted an original claim for 
service connection for residuals of a back injury.

In an April 1986 letter, the RO informed the veteran that he 
needed to submit evidence to show that his claimed disability 
had been treated since his discharge from service.  

In a May 1986 statement, Dr. John T. Moore stated that he had 
examined and treated the veteran in July 1982 for low back 
pain.  He stated that the examination was negative except for 
pain on flexion of the lumbar spine.  The impression was 
muscle spasm in the lumbar region.

A May 1986 VA fee-basis examination report shows that the 
examiner, Dr. JK, reported the history of the veteran's back 
pain as relayed by the veteran.  Following examination, he 
entered impressions of normal neurological examination and 
history of back pain.  Under "Discussion," the examiner 
stated the following:

If further documentation is indicated, 
this man certainly should have an 
[electromyography (EMG)], [computed 
tomography (CT)] scan of the lumbar 
spine, x-ray of the lumbosacral spine, 
and [a] bone scan.  He should also have 
appropriate laboratory data to include 
CBC, urine, SMA-12, RA, SED rate and HLA-
B-2-7.

In May 1986, the veteran submitted a copy of "Patient 
Admittance Form," dated March 1974, wherein he complained of 
back pain.  

A May 1986 list of "chiropractic adjustment" appointments 
shows that the veteran received treatment beginning in April 
1981.  Dr. William Lightfoot stated that the diagnosis was 
acute arthrotic subluxation of the lower lumbar spine, L5.

A May 1986 VA consultation sheet shows that it was referring 
the veteran for an electromyography with a provisional 
diagnosis of chronic lumbar disc disease.

A May 1986 x-ray of the lumbar spine shows that the pedicles 
and the vertebrae were intact.  The intervertebral disc 
spaces between L4-L5 and L5-S1 were noted to be narrowed.  
Lordotic curve was maintained.  Soft tissues were 
unremarkable.

A June 1986 medical record shows that a physical therapist 
conducted an electromyography.  He stated that the veteran 
had chronic low back pain and left hip pain, which had been 
worse over the last several months.  He stated that the 
findings from the test suggested mild S1 nerve root 
irritation.

A June 1986 VA orthopedic examination report shows that the 
examiner conducted a physical examination of the veteran's 
spine.  He noted the findings on the x-ray report of the 
lumbar spine and reported the laboratory findings.  He 
further noted the findings from the electromyography.  He 
entered a diagnosis of chronic degenerative disc disease of 
the lumbar spine with left lumbar radiculitis.  He added 
that, "In order to rule out herniated nucleus pulposus, CT 
scan of the lumbar spine or myelogram would have to be 
performed."  

In the August 1986 rating decision, the RO denied the claim 
for service connection for residuals of a back injury.  In 
its reasons and bases, the RO stated the following:

Service connection is not established for 
chronic low back condition, not shown to 
have been incurred in or aggravated by 
service.  Episodes in service are 
considered to have been acute and 
transitory without chronic disability 
shown at discharge.  

Under the provisions of 38 C.F.R. § 3.105(a), an RO rating 
decision may be reversed or amended if that adjudication is 
clearly and unmistakably erroneous. Otherwise prior decisions 
are final.  38 U.S.C.A. § 7105 (West 2002).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992). Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

The Court, has stated that "[c]lear and unmistakable error 
is a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or law, that when called to the attention 
of the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).

As stated above, the veteran has raised the issue of clear 
and unmistakable error in the August 1986 rating decision, 
which denied service connection for residuals of a back 
injury.  Specifically, he states that when he underwent the 
examination by Dr.  JK in May 1986, that Dr. JK recommended 
that the veteran have an EMG, a CT scan of the lumbar spine, 
x-rays of the lumbosacral spine, a bone scan, and laboratory 
tests.  He asserts, "These test[s] were never done by the 
VA.  I am claiming that if VA had done these test[s] as 
requested by doctor [JK], my claim would have been approved 
back in 1986.  This was clear and unmistakable error on the 
VA's part."  The veteran adds that in the June 1986 
orthopedic examination report, that the examiner entered a 
diagnosis of chronic degenerative disc disease of the lumbar 
spine with left lumbar radiculitis, but noted that if 
herniated nucleus pulposus was to be ruled out that a CT scan 
or myelogram would have to be performed.  The veteran states 
that this test was not done either, and had it been done, his 
claim would have been approved because the severity of his 
back disorder would have been revealed.  He asserts that "VA 
made a decision without having all the facts."  Finally, the 
veteran concludes, "My entire argument is that VA's failure 
to conduct the test[s] as indicated by two VA doctors in 1986 
was the direct reason that my claim was not approved in 
1986."  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 ("[i]t must always 
be remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error'" and, there is a 
"presumption of validity to otherwise final decisions" and 
the "presumption is even stronger" when such cases are 
collaterally attacked on the basis of error).  

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the August 1986 rating decision 
and finds that the veteran has failed to show that that 
rating decision was clearly and unmistakably erroneous, 
particularly to the extent that had any alleged error not 
been committed, the outcome in the case would have been 
manifestly different.  See Fugo, 6 Vet. App. at 44.  At the 
time of the rating decision, there was evidence that the 
veteran had sustained an injury to his lumbar spine in 
service and that by the time he was discharged from service, 
there was no disability.  The veteran denied having "back 
trouble of any kind" at separation.  He had also brought 
forth competent evidence of a current low back disorder.  The 
RO determined that the veteran had not brought forth evidence 
of a nexus between the current disability and the injury in 
service.  At that time, no medical professional had 
attributed the veteran's current low back disorder to 
service.  Therefore, the RO's denial of service connection 
was supported by the evidence.  

As stated above, the veteran has asserted that VA examiners 
recommended that he undergo additional testing and that the 
additional testing should have been ordered.  Even if it was 
determined that the veteran should have been provided with a 
CT scan and a bone scan, at worst, such would constitute a 
breach of the duty to assist, which cannot constitute a valid 
clear and unmistakable error claim.  Hayre v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999) (noting that 38 C.F.R. § 20.1403 
specifically provided that the breach of the duty to assist 
did not constitute clear and unmistakable error); Caffrey, 6 
Vet. App. at 377.

The Board notes that the veteran has alleged that none of the 
tests recommended in the 1986 examination reports were done; 
however, that is not an accurate assessment.  Specifically, 
after the May 1986 examination, wherein Dr. JK stated that 
the veteran should undergo an EMG, a CT scan, x-rays, and a 
bone scan, the veteran underwent both an EMG and x-rays.  
Thus, some of the additional testing was conducted.  The 
Board acknowledges that VA did not provide the veteran with a 
CT scan or a bone scan.  However, at most, that caused an 
incomplete record as opposed to an incorrect record, which 
would not be a valid claim for clear and unmistakable error.  
Caffrey, 6 Vet. App. at 383.  Regardless, it must be noted 
that the issue at the time of the August 1986 rating decision 
was not whether the veteran had a current disability; rather, 
it was whether the veteran had brought forth evidence of a 
nexus between the current disability and service.  Additional 
testing would have reaffirmed a fact that was already of 
record-that the veteran had a current low back disability.

Here, the veteran is expressing disagreement as to how the 
facts were then weighed or evaluated, which cannot form the 
basis of a valid claim of clear and unmistakable error in a 
rating decision.  Russell, 3 Vet. App. at 313 ("In order for 
there to be a valid claim of clear and unmistakable error, . 
. . the claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated").  The veteran's allegation that had the 
additional tests been done, he would have been granted 
service connection for residuals of a low back disorder is 
speculation, and thus would be a debatable issue.  A clear 
and unmistakable error is an error that is "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed."  Russell, 
3 Vet. App. at 314.  

Additionally, the veteran alleges that had the additional 
testing been done that it would have established the 
"severity" of his back disorder.  That was not the basis 
for the denial of the veteran's claim back in 1986.  The RO 
had conceded that the veteran had a post service back 
disability.  The basis of the denial was that the veteran had 
not brought forth evidence of a nexus between the post 
service back disability and the inservice injury.  The RO 
pointed out that the veteran's lumbar spine was normal at 
separation from service and determined that the inservice 
injury had resolved by the time he was discharged from 
service.  Again, this type of argument by the veteran is 
based upon how the evidence was weighed, and such allegation 
does not rise to the stringent test of clear and unmistakable 
error.  

Based upon the above reasons, the Board finds that the RO's 
determination in August 1986 to deny service connection for 
residuals of a low back injury cannot constitute clear and 
unmistakable error.


ORDER

The claim of clear and unmistakable error in the August 1986 
rating decision, which denied service connection for 
residuals of a low back injury, is denied.




REMAND

A review of the record shows that VA has not fulfilled its 
duties under the VCAA as to the claim for entitlement to an 
effective date earlier than June 30, 2000, for the grant of 
service connection for degenerative disc disease of the 
lumbar spine, L4-L5 and L5-S1, with radiculopathy and 
spondylosis and degenerative joint disease.  Specifically, 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added).  In this case, the 
veteran has not been informed of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of which information and 
evidence he is to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf in connection 
with his claim for entitlement to an 
earlier effective date for the grant of 
service connection for degenerative disc 
disease of the lumbar spine, L4-L5 and 
L5-S1, with radiculopathy and spondylosis 
and degenerative joint disease.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  If additional evidence or argument is 
received, the RO should readjudicate the 
claim for entitlement to an effective 
date earlier than June 30, 2000, for the 
grant of service connection for 
degenerative disc disease of the lumbar 
spine, L4-L5 and L5-S1, with 
radiculopathy and spondylosis and 
degenerative joint disease.  If the 
benefit remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the veteran's VA claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



